Case: 15-50554      Document: 00513742190         Page: 1    Date Filed: 11/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 15-50554                               FILED
                                  Summary Calendar                      November 1, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NATHANIEL LYNN GUERRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-20-1


Before HIGGINBOTHAM, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Nathaniel Lynn Guerra, federal prisoner # 83596-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion seeking modification of his sentence for
conspiracy to distribute methamphetamine and possession with intent to
distribute methamphetamine based on Amendment 782 to the Sentencing
Guidelines. By moving to proceed IFP, Guerra is challenging the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50554     Document: 00513742190     Page: 2   Date Filed: 11/01/2016


                                  No. 15-50554

court’s certification decision that his appeal was not taken in good faith
because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      In this court, Guerra argues that the district court abused its discretion
in denying his motion for a sentence reduction. He contends that he was
eligible for a sentence reduction under Amendment 782 and that the district
court failed to consider the 18 U.S.C. § 3553(a) factors, as well as the length of
time he has served and his postsentencing conduct, including his completion of
educational courses.    We review for abuse of discretion a district court’s
decision whether to reduce a sentence pursuant to § 3582(c)(2). United States
v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      In its order denying relief, the district court implicitly determined that
Guerra was eligible for a sentence reduction. See Dillon v. United States, 560
U.S. 817, 826-27 (2010). However, the district court denied his motion as a
matter of discretion because it had granted a downward departure when
Guerra was originally sentenced, Guerra’s original sentence was within the
amended guidelines range, and Guerra had a significant criminal history.
Because the district court gave due consideration to Guerra’s motion and the
§ 3553(a) factors, Guerra has not shown that the district court abused its
discretion in denying his § 3582(c)(2) motion. See Henderson, 636 F.3d at 717.
      This appeal does not present a nonfrivolous issue. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Guerra’s motion for leave to
proceed IFP is DENIED, and the appeal is DISMISSED as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.




                                        2